         Case 4:18-cv-00861-JSW Document 161 Filed 12/16/20 Page 1 of 7



 1   [COUNSEL LISTED ON SIGNATURE PAGE]
 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

10

11   IN RE DEFENDANT PET BRANDS                   Lead Case No. 4:18-cv-00861-JSW
     LITIGATION
12                                                (Consolidated with Nos. 4:18-cv-01465;
                                                  4:18-cv-01466; 4:18-cv-01099; 4:18-cv-01663; and
13   This Document Relates To:                    4:18-cv-02662)
14         ALL ACTIONS                            STIPULATION AND [PROPOSED] ORDER
                                                  EXTENDING DATES
15
                                                  Hon. Jeffrey S. White
16                                                Courtroom 5, 2nd Floor
17

18

19

20

21

22

23

24

25

26

27

28


                STIPULATION AND [PROPOSED] ORDER EXTENDING DATES—CASE NO. 4:18-CV-00861-JSW
          Case 4:18-cv-00861-JSW Document 161 Filed 12/16/20 Page 2 of 7



 1          WHEREAS, on June 4, 2018 Defendant and Plaintiffs (collectively, the “Parties”)
 2   entered into a stipulation (the “Stipulation”) to consolidate Rosemarie Schirripa v. Big Heart
 3   Pet Brands, Inc. et al., Case No. 4:18-cv-02662-JSW with In Re Big Heart Pet Brands
 4   Litigation, Lead Case No. 4:18-cv-00861-JSW (“Lead Consolidated Action”);
 5          WHEREAS, on June 5, 2018 the Court granted the Stipulation and ordered the cases
 6   to be consolidated;
 7          WHEREAS, on December 3, 2019, the Court adopted the current case schedule for
 8   completing certain discovery, expert disclosures and expert deposition and discovery (see ECF
 9   No. 117);
10          WHEREAS, on December 6, 2019, Plaintiffs filed their Second Amended
11   Consolidated Complaint;
12          WHEREAS, on January 31, 2020, Defendant filed its Motion to Dismiss the Second
13   Amended Consolidated Complaint (the “Motion to Dismiss”);
14          WHEREAS, on March 17, 2020, the Court extended the deadline to complete fact discovery
15   to October 1, 2020;
16          WHEREAS, on May 11, 2020, the Court vacated the hearing on the Motion to
17   Dismiss, ordered supplemental briefing (which the parties submitted on May 15, 2020), and
18   took the Motion to Dismiss under submission;
19          WHEREAS, on August 25, 2020, the Court extended the deadline to complete fact
20   discovery from October 1, 2020 to February 1, 2021;
21          WHEREAS, the parties have worked diligently to complete all written fact discovery,
22   resolved specific discovery related disputes. Given that the pending Motion to Dismiss seeks dismissal
23   of all claims and non-resident putative class members, which include numerous out-of-state plaintiffs
24   and claims under various state laws, the parties have conferred and agree that extension of all
25   remaining deadlines in this matter is warrant so the parties are certain which plaintiffs will remain as
26   class representatives and what claims will remain at issue. The parties agree that conducting discovery
27   before a decision is issued on the motion to dismiss could potentially result in a waste of resources.
28                                              STIPULATION

                                                        1
                 STIPULATION AND [PROPOSED] ORDER EXTENDING DATES—CASE NO. 4:18-CV-00861-JSW
          Case 4:18-cv-00861-JSW Document 161 Filed 12/16/20 Page 3 of 7



 1          WHEREAS, because the parties desire to have the pending Motion to Dismiss decided prior
 2   to engaging in time consuming and costly depositions, the parties therefore respectfully request that
 3   the Court extend the fact discovery cutoff by approximately four months as set forth below:
 4

 5                                     Old Date                              New Date
 6    Fact Discovery Cut-Off           02/01/2021                            06/01/2021
 7

 8   IT IS SO STIPULATED AND AGREED.
 9
      Dated: December 15, 2020                      WINSTON & STRAWN LLP
10

11
                                                    By:       /s/ Ronald Y. Rothstein
12                                                            Ronald Y. Rothstein (admitted pro hac vice)
                                                              WINSTON & STRAWN LLP
13                                                            35 West Wacker Drive
                                                              Chicago, IL 60601
14                                                            Telephone: (312) 558-5600
                                                              Facsimile:(312) 558-5700
15                                                            Email: rrothste@winston.com

16                                                            Amanda Jereige
                                                              WINSTON & STRAWN LLP
17                                                            101 California, Street, 34th Floor
                                                              San Francisco, CA 94111-5840
18                                                            Telephone: (415) 591-1000
                                                              Facsimile: (415) 591-1400
19                                                            Email: ajereige@winston.com

20                                                            Megan L. Whipp
                                                              WINSTON & STRAWN LLP
21                                                            333 S. Grand Ave., 38th Floor
                                                              Los Angeles, CA 90071
22                                                            Telephone: (213) 615-1878
                                                              Facsimile: (213) 615-1750
23                                                            Email: mwhipp@winston.com

24                                                            Attorneys for Defendant
                                                              BIG HEART PET BRANDS INC.
25

26

27

28

                                                          2
                 STIPULATION AND [PROPOSED] ORDER EXTENDING DATES—CASE NO. 4:18-CV-00861-JSW
        Case 4:18-cv-00861-JSW Document 161 Filed 12/16/20 Page 4 of 7



 1   Dated: December 15, 2020                   LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 2
                                                By:       /s/ Rebecca A. Peterson
 3
                                                          Rebecca A. Peterson
 4                                                        Robert K. Shelquist
                                                          100 Washington Avenue South,
 5                                                        Suite 2200
                                                          Minneapolis, MN 55401
 6                                                        Telephone: (612) 339-6900
                                                          Facsimile: (612) 339-0981
 7                                                        Email: rapeterson@locklaw.com
                                                          Email: rkshelquist@locklaw.com
 8
                                                          Kevin A. Seely
 9                                                        Steven M. McKany
                                                          ROBBINS ARROYO LLP
10                                                        600 B Street, Suite 1900
                                                          San Diego, CA 92101
11                                                        Telephone: (619) 525-3990
                                                          Facsimile :(619) 525-3991
12                                                        Email: kseely@robbinsarroyo.com
                                                          Email: smckany@robbinsarroyo.com
13
                                                          Daniel E. Gustafson
14                                                        Karla M. Gluek
                                                          Joseph C. Bourne
15                                                        Raina C. Borrelli
                                                          GUSTAFSON GLUEK, PLLC
16                                                        Canadian Pacific Plaza
                                                          120 South 6th Street, Suite 2600
17                                                        Minneapolis, MN 55402
                                                          Telephone: (612) 333-8844
18                                                        Facsimile: (612) 339-6622
                                                          Email:dgustafson@gustafsongluek.com
19                                                        Email: kgluek@gustafsongluek.com
                                                          Email: jbourne@gustafsongluek.com
20                                                        Email: rborrelli@gustafsongluek.com

21                                                        Charles Laduca
                                                          Katherine Van Dyck
22                                                        CUNEO GILBERT & LADUCA, LLP
                                                          4725 Wisconsin Ave, NW Suite 200
23                                                        Washington, DC 20016
                                                          Telephone: (202) 789-3960
24                                                        Facsimile: (202) 789-1813
                                                          Email: kvandyck@cuneolaw.com
25                                                        Email: charles@cuneolaw.com

26                                                        Joseph DePalma
                                                          Susana Cruz Hodge
27                                                        LITE DEPALMA GREENBERG, LLC
                                                          570 Broad Street, Suite 1201
28                                                        Newark, NJ 07102
                                                          Telephone: (973) 623-3000
                                                      3
               STIPULATION AND [PROPOSED] ORDER EXTENDING DATES—CASE NO. 4:18-CV-00861-JSW
     Case 4:18-cv-00861-JSW Document 161 Filed 12/16/20 Page 5 of 7



 1                                                Email: jdepalma@litedepalma.com
                                                  Email: scruzhodge@litedepalma.com
 2
                                                  Attorneys for Plaintiffs
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              4
          STIPULATION AND [PROPOSED] ORDER EXTENDING DATES—CASE NO. 4:18-CV-00861-JSW
          Case 4:18-cv-00861-JSW Document 161 Filed 12/16/20 Page 6 of 7



 1                                             ATTESTATION
 2          I, Ronald Y. Rothstein, attest that the above listed signatories on whose behalf this document
 3   is being filed, have concurred in the context and have authorized the filing.
 4   Dated: December 15, 2020
                                                   /s/ Ronald Y. Rothstein
 5                                                 Ronald Y. Rothstein
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        5
                 STIPULATION AND [PROPOSED] ORDER EXTENDING DATES—CASE NO. 4:18-CV-00861-JSW
         Case 4:18-cv-00861-JSW Document 161 Filed 12/16/20 Page 7 of 7



 1         PURSUANT TO STIPULATION, IT IS SO ORDERED.
 2

 3   Dated: _________________
            December 16, 2020                 ___________________________
                                              The Honorable Jeffrey S. White
 4                                            United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   6
               STIPULATION AND [PROPOSED] ORDER EXTENDING DATES—CASE NO. 4:18-CV-00861-JSW
